  Case
c,ase 1: 11:16-cv-03910-RBK-JS          Document
           o-cv-U;:Sl::::11 u-KtsK-J~ uocument        40 t-Filed
                                               ;:Sl::::1-1       10/03/18
                                                            lied Ul::::1/L        Page 11 or
                                                                           I !HS t-'age   of "L2 t-'agel
                                                                                                  PageID:    268
                                                                                                         u: "Loo




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY



HORIZON THERAPEUTICS, LLC,
 I


                                                                  Civil Action No. 1:16-cv-03910-RBK-JS
                             Plaintiff,
                V.
                                                                  STIPULATION AND [PROPOSED]
PAR PHARMACEUTICAL, INC.,                                         ORDER OF DISMISSAL WITHOUT
                                                                  PREJUDICE PURSUANT TO FED.
                            Defendant.                            R. CIV. P. 41(a)


         Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

Horizon Therapeutics, LLC, and Defendant Par Pharmaceutical, Inc., hereby stipulate that the

above-captioned action, including all claims, counterclaims and defenses, are hereby dismissed

in their entirety without prejudice.

Date: September 27, 2018,

s/J ohn E. Flaherty                                        Robert F. Green
John E. Flaherty                                           Caryn C. Borg-Breen
Ravin R. Patel                                             Erner L. Simic
,McCARTER & ENGLISH LLP                                    Ann K. Kotze
 Four Gateway Center                                       GREEN GRIFFITH & BORG-BREEN LLP
 i 00 Mulberry St.                                         NBC Tower, Suite 3100
Newark, NJ 07102                                           455 North Cityfront Plaza Drive
(973) 622-4444                                             Chicago, Illinois 60611
                                                           (312) 883-8000
Attorneys for Plaintiff Horizon
Therapeutics, Inc.                                         Of Counsel for PlaintiffHorizon
                                                           Therapeutics, Inc.




                                                       1
-,1--
 1:
      ---
1          Case
        ~_;·ase    1:16-cv-03910-RBK-JS
                1: 10-cv-u;:st11             Document
                                 u-KtsK-J~ uocument    40 i-11ea
                                                    Jti-1  Filed Utl/L
                                                                 10/03/18        Page L2 or
                                                                       t 11 i:s t-'age   of L2 t-'age1u:
                                                                                                PageID: Lot
                                                                                                         269



        s/Jason B. Lattimore                                     David Silverstein
        Jason B. Lattimore                                       AXINN, VELTROP & HARKRIDER LLP
        The Law Office Of                                        114 West 4?1h Street
        JASON B. LATTIMORE, ESQ. LLC                             22nd Floor
        55 Madison Avenue, Suite 400                             New York, NY 10036
        Morristown, NJ 07960                                     dsil verstein@axinn.com
        Telephone: (973) 998-7477
        .Facsimile: (973) 264-1159                               Aziz Burgy
                                                                 AXINN, VELTROP & HARKRIDER LLP
            Counsel for Defendant Par Pharmaceutical, Inc.       950 F Street, NW
                                                                 ih Floor
                                                                 Washington, DC 20004
                                                                 (202) 912 4700
                                                                 aburgy@axinn.com

                                                                 Of Counsel for Defendant Par Pharmaceutical,
                                                                 Inc.




                                             ~
                   SO ORDERED this       3       day of      ~~                 , 2018.



                                                          THE HONORABLE ROBERT B. KUGLER
                                                          UNITED STATES DISTRICT JUDGE




                                                             2
